Case 5:17-cv-00123-RWS-CMC Document 223 Filed 04/16/19 Page 1 of 4 PageID #: 5379




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

   HEALTH CHOICE GROUP, LLC,                             Civil Action No.: 5:17-CV-126-RWS-CMC

                                                         Civil Action No.: 5:17-CV-123-RWS-CMC
            Plaintiffs/Relator,
                                                              NOTICE OF SUPPLEMENTAL
   v.                                                               AUTHORITY

   BAYER CORPORATION, et al.,

           Defendants.



   HEALTH CHOICE ALLIANCE, LLC,

            Plaintiffs/Relator,

   v.

   ELI LILLY AND COMPANY, INC., et al.,

           Defendants.



          Relators respectfully file this Notice to advise the Court that, in an action filed by an

   affiliate of Relators in the U.S. District Court for the Southern District of Illinois, United States

   of America ex rel. CHIMZNHCA, LLC v. UCB, Inc., No. 3:17-cv-00765-SMY-DGW, the District

   Court denied a motion to dismiss filed by the government.

          In its CHIMZNHCA motion to dismiss, which mirrored almost verbatim the motions the

   government filed in the above-captioned cases, the government argued that dismissal was

   appropriate because “[h]aving completed its investigation, and finding the allegations to lack

   sufficient merit to justify the cost of investigation and prosecution and otherwise to be contrary




                                                    1
Case 5:17-cv-00123-RWS-CMC Document 223 Filed 04/16/19 Page 2 of 4 PageID #: 5380




   to the public interest, the United States now seeks to dismiss the relator’s FCA claims.” Exhibit

   A at 1-2. Compare Lilly MTD (D.I. 192) at 1-2 (same); Bayer MTD (D.I. 116) at 1-2 (same).

             Furthermore, the government made the exact same representations it made to this Court

   concerning the scope and nature of its investigation. See Exhibit A at 14 (“As an initial matter,

   based on its extensive investigation of all of the various Venari Partners complaints, the

   government has concluded that the relators’ allegations lack sufficient factual and legal support.

   Collectively, the government’s investigations included, among other things, the collection and

   review of tens of thousands documents from the defendants and third parties and interviews of

   numerous witnesses, including prescribing physicians. The government also has had extensive

   discussions with the relators’ counsel and has reviewed various information that they have

   provided. In addition, the government has consulted with subject-matter experts at HHS-OIG

   about the relators’ allegations and the applicability of regulatory safe harbors and government-

   issued industry guidance.”). Compare Lilly MTD at 14-15 (same); Bayer MTD at 14-15 (same).

             Judge Staci M. Yandle denied the government’s motion. In particular, Judge Yandle (i)

   rejected the Swift “unfettered discretion” standard of review; and (ii) under the Sequoia Orange

   standard of review, concluded that the government’s showing in support of dismissal “falls short

   of a minimally adequate investigation to support the claimed governmental purpose.” Exhibit B

   at 5-6.

             Judge Yandle found it particularly noteworthy that, as it did in these cases, “the

   Government devoted a significant portion of its briefing – 6 ½ pages and all exhibits – to

   deriding the relator’s business model and litigation activities,” and concluded that “the

   Government’s decision to dismiss this action is arbitrary and capricious, and as such, not

   rationally related to a valid governmental purpose.” Id. at 6-7.



                                                    2
Case 5:17-cv-00123-RWS-CMC Document 223 Filed 04/16/19 Page 3 of 4 PageID #: 5381




   Dated: April 16, 2019                 Respectfully submitted,

    /s/ Sam Baxter                        /s/ W. Mark Lanier
    Samuel F. Baxter (co-lead counsel)     W. Mark Lanier (co-lead counsel)
    sbaxter@mckoolsmith.com                WML@LanierLawFirm.com
    Jennifer L. Truelove                   Kenneth W. Starr
    jtruelove@mckoolsmith.com              Ken.Starr@LanierLawFirm.com
    MCKOOL SMITH P.C.                      Christopher L. Gadoury
    104 East Houston, Suite 300            Chris.Gadoury@LanierLawFirm.com
    Marshall, Texas 75670                  Jonathan Wilkerson
    (903) 923-9000                         Jonathan.Wilkerson@LanierLawFirm.com
    Fax: (903) 923-9099                    THE LANIER FIRM
                                           6810 FM 1960 West
    Eric B. Halper                         Houston, Texas 77069
    ehalper@mckoolsmith.com                (800) 723-3216
    Radu A. Lelutiu                        Fax: (713) 659-2204
    rlelutiu@mckoolsmith.com
    Dana E. Vallera
    dvallera@mckoolsmith.com
    One Bryant Park, 47th Floor
    New York, New York 10036
    (212) 402-9400
    Fax: (212) 402-9444

                                          ATTORNEYS FOR RELATORS




                                            3
Case 5:17-cv-00123-RWS-CMC Document 223 Filed 04/16/19 Page 4 of 4 PageID #: 5382




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and foregoing

   document has been served on April 16, 2019 to counsel of record who are deemed to have

   consented to electronic services via the Court’s CM/ECF system. Any other counsel of record

   will be served by electronic mail, facsimile, U.S. Mail and/or overnight delivery.


                                                                         /s/ Radu A. Lelutiu
                                                                           Radu A. Lelutiu




                                                   4
